Citation Nr: 1823557	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-31 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for service-connected degenerative disc disease of the cervical spine.

2. Entitlement to a disability rating in excess of 20 percent for service-connected cervical radiculopathy of the right upper extremity.

3. Entitlement to a compensable rating for cervical radiculopathy of the left upper extremity.

4. Entitlement to a disability rating in excess of 20 percent for service-connected gastroesophageal reflux disease (GERD).

5. Entitlement to a compensable disability rating for service-connected hemorrhoids.

6. Entitlement to service connection for a digestive system disability other than GERD, to include diverticulitis.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1979 to August 1984 and October 1985 to September 2004.

These matters come before the Board of Veteran's appeals on appeal from a November 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ denied the claims on appeal.  The Veteran disagreed with that decision and timely appealed.  

In December 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of that transcript is of record.

Recently received evidence demonstrates that the Veteran been diagnosed with various digestive system disabilities, to include diverticulosis and enteritis.  Accordingly, the Board is expanding the Veteran's original service-connection claim to include consideration of whether service connection may be awarded for any digestive system disability other than GERD manifesting during the period under review.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to a rating in excess of 20 percent for GERD and entitlement to service connection for a digestive system disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. For the period prior to February 23, 2017, degenerative disc disease of the cervical spine was manifested by painful motion with forward flexion of no worse than 45 degrees and a combined range of motion of no worse than 275 degrees even when considering functional impairment on use and during flares.

2. For the period beginning February 23, 2017, degenerative disc disease of the cervical spine was manifested by pain, limitation of motion, and functional loss which more nearly approximated forward flexion less than 15 degrees; favorable ankylosis is not shown.

3. For the period prior to December 6, 2016, right arm radiculopathy was manifested by no more than mild incomplete paralysis due to subjective sensory abnormalities, normal objective sensory testing and no more than minor loss of muscle strength absent atrophy, reflex abnormalities or trophic changes.

4. For the period beginning December 6, 2016, right arm radiculopathy has been manifested by no more than moderate incomplete paralysis due to subjective sensory abnormality with decreased sensation to light touch throughout the extremity, loss of muscle strength, and reflex abnormalities absent atrophy or trophic changes.

5. For the period beginning March 5, 2013, the Veteran first manifested left arm radiculopathy not shown to be manifested by more than mild incomplete paralysis.

6. For the period beginning December 6, 2016, left arm radiculopathy has been manifested by no more than moderate incomplete paralysis due to subjective sensory abnormality, objective decreased sensation to the hand and fingers, loss of muscle strength, and reflex abnormalities absent atrophy or trophic changes.

7. Hemorrhoids are manifested by small to moderately sized external hemorrhoids; large or thrombotic hemorrhoids are not shown.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for service-connected degenerative disc disease of the cervical spine have not been met for the period prior to February 23, 2017, but the criteria for a 30 percent rating have been met effective February 23, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2017).

2. The criteria for a rating in excess of 20 percent for right arm radiculopathy have not been met for the time period prior to December 6, 2016, but the criteria for 40 percent rating have been met since December 6, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8511 (2017).

3. The criteria for a rating of 10 percent for left arm radiculopathy have been met for the time period beginning March 5, 2013, and the criteria for 30 percent rating have been met since December 6, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8511 (2017).

4. The criteria for a compensable rating for service-connected hemorrhoids have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

Notably, at the December 2016 Board hearing, the Veteran testified as to a worsening in the severity of his cervical spine and radiculopathy symptoms.  However, he stated that he wanted a final decision as soon as possible and preferred to avoid a remand.  In order to satisfy the need for further examination, he submitted a Disability Benefits Questionnaire (DBQ) performed by his private physician, documenting the most current manifestations of his disabilities.  The Board finds that this examination is adequate in addressing the issues of current severity of the cervical spine and its neurologic complications and will comply with the Veteran's desires to have a final decision rendered in his appeal.

Increased Ratings 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Cervical Spine

The Veteran's degenerative disc disease of the cervical spine is currently rated 10 percent disabling under Diagnostic Code 5237.  Diagnostic Code 5237 refers to the General Rating Formula for Diseases and Injuries of the Spine. Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent disability rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or a combined range of motion of the cervical spine greater than 170 degrees but not greater than 325 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 20 percent disability rating is assigned when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less or there is favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

Under Note (5) of 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in VA's Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In other words, the use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6.

By way of history, the Veteran's 10 percent disability rating for his cervical spine was based on the results of an August 2006 VA examination.  At that time, the Veteran complained of pain and stiffness of the neck.  However, he demonstrated full forward flexion and extension of the cervical spine.

At the October 2012 VA examination, the Veteran stated that his cervical spine symptoms included pain, which flared up to 7 out of 10 in severity.  Range of motion testing revealed forward flexion of the cervical spine of 45 degrees with no objective painful motion; extension limited to 20 degrees due to painful motion; right lateral flexion limited to 40 degrees due to painful motion, left lateral flexion limited to 25 degrees due to painful motion, bilateral lateral rotation of 80 degrees without evidence of painful motion.  He was able to perform repetitive use testing with three repetitions with an additional 5 degree of motion loss for extension, right lateral flexion and left lateral flexion.  Otherwise, there was no additional limitation in range of motion.  The Veteran's functional loss was described as pain on movement and habitus.  There was no localized tenderness or pain or palpation, nor was there evidence of guarding or muscle spasms.  Muscle strength was normal in the elbow flexion and extension, wrist flexion and extension, and finger flexion and abduction.  There was no evidence of either muscle atrophy.

Subsequent VA and private treatment records document the Veteran's complaints of pain and stiffness of the neck.  The records also include magnetic resonance imaging (MRI) reports, which document the imaging changes of the Veteran's cervical spine.  A November 2012 MRI was interpreted as showing multilevel degenerative spondylosis, C4-C5 right paracentral/foraminal disc osteophyte complex contributing to severe foraminal narrowing on the right, and C6-C7 broad-based protrusion without definitive cord impingement.

In a November 2012 statement, the Veteran argued that his MRI report demonstrated a dramatic worsening of his cervical spine disability entitling him to a 30 percent rating.

In pertinent part, a December 2013 MRI report was interpreted as showing diffuse degenerative disc changes as well as disc herniation on the right at C4-5 and centrally at C6-7.  A January 2014 private treatment record documented the Veteran's report of neck pain which was 6/10 in severity on good days and 10/10 in severity on bad days.  Aggravating factors included sitting and driving and, sometime, for no reason.  He attributed headache complaints to his neck disability.  Examination findings were within normal limits (WNL).

A May 2015 MRI was interpreted as showing cervical spondylosis, minimal central canal stenosis at C4-7, and bilateral neural foraminal narrowing at C4-6.

In July 2016, the Veteran sought treatment from his private doctor for issues with his cervical spine.  At that time, there was no atrophy of the neck and no complaints of pain on palpation.  While there was maximum tenderness in the mid to lower cervical spine, he exhibited full range of motion.   His muscle strength in the right arm was normal.

At his hearing in December 2016, the Veteran described needing to turn his head and shoulders rather than just his neck when driving.  His pain symptoms limited the type of activities he could perform, and caused him to miss some days from work.  He described general, progressive worsening of his degenerative disc disease. 

On February 23, 2017, the Veteran underwent private examination to assess the severity of his cervical spine disability.  The results of that examination are documented in a Disability Benefits Questionnaire (DBQ).  At that time, the Veteran stated that during flare-ups, he was unable to turn his head without experiencing severe pain.  He was unable to perform range of motion testing due to pain.  The clinician indicated that the pain contributed to functional loss.  The Veteran was unable to move his neck in any direction after the joint was used repeatedly.  There was severe pain upon palpation of both sides of the neck.  However, there was no guarding or muscle spasm of the cervical spine, nor was there ankylosis.  The Veteran's gait and spinal contour were normal.  Upon testing, there was a reduction in muscle strength in the shoulder and elbow.  However, muscle strength in the wrist and fingers remained normal.  The clinician also stated that the Veteran was unable to lift anything over his head and was unable to lift anything that weighed more than five pounds.

For the period prior to February 23, 2017, the Board finds that a rating in excess of 10 percent is not warranted.  As mentioned, the next higher evaluation under the General Rating Formula for Diseases and Injuries of the Spine would be a 20 percent rating which contemplates forward flexion of the cervical spine at greater than 15 degrees but less than 30 degrees; or a combined range of motion of the cervical spine greater than 170 degrees but not greater than 325 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

During this period of time, the Veteran's cervical spine motion was measured as 45 degrees of forward flexion and 290 degrees of combined motion.  A July 2016 private examination generally described full range of motion.  These range of motion findings fall well short of the criteria necessary for a higher rating.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  The Veteran credibly reports cervical spine pain which interferes with range of motion, and performing many activities.  His symptoms are aggravated with use.  However, the lay and medical evidence does not establish that functional impairment on use or during flares resulted in flexion limited to 30 degrees or less, or combined motion of 170 degrees or less.  Rather, the October 2012 VA examiner found that repetitive testing did not result in additional motion loss in flexion, and showed 5 degrees of motion loss for extension, right lateral flexion and left lateral flexion for a combined motion of 275 degrees.  These range of motion finding fall well short of approximating the criteria for the next higher rating even when considering the DeLuca factors.

The Board further observes that there is no lay or medical evidence establishing abnormal spinal contour.

For the period beginning February 23, 2017, the Board finds that the impairment caused by the Veteran's cervical spine arthritis more nearly approximates that which is contemplated by the 30 percent rating and no higher.  The February 2017 DBQ demonstrates some worsening in the Veteran's cervical spine disability.  There was severe pain and impairment of movement, along with decreased muscle strength and functional loss.  The Board interprets the inability to perform range of motion testing approximates the criteria for motion loss for 15 degrees or less.  Notably, the Board cannot factually ascertain that this extent of motion loss existed prior to February 23, 2017.  The Veteran testified to an inability to turn his head in December 2016, but a subsequent private examination report described full range of motion.  The Veteran has not specifically described cervical spine motion in terms of degrees for anytime prior to February 23, 2017.

However, a higher rating is not warranted, as ankylosis of the cervical spine has not been demonstrated at any time during the period on appeal.  "Favorable ankylosis" is defined as "[f]ixation of a spinal segment neutral position (zero degrees)."  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine at Note (5).  Although the Veteran could not perform range of motion testing for forward flexion or extension, the February 2017 examiner unequivocally noted that there was no ankylosis of the spine. 

In so finding, the Board finds the Veteran's reports of cervical spine pain and functional limitations to be credible.  However, the Veteran has not specifically described his motion loss in terms of degrees with sufficient specificity to find motion loss of 30 degrees or less, or combined motion of 170 degrees or less, prior to February 23. 2017.  He has not specifically described abnormal spinal contour, or ankylosis.  Nonetheless, with respect to those findings, the clinic findings by trained examiners hold the greatest probative value in describing these aspects of disability.  There is no further doubt of material fact to be resolved in favor of the Veteran.  38 U.S.C. § 5107(b).

Cervical Radiculopathy

Under the General Rating Formula for Disease and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

The Veteran's cervical radiculopathy is rated under Diagnostic Code 8511 (middle radicular group).  38 C.F.R. § 4.124a. 

Significantly, Diagnostic Code 8511 provides different criteria for the major (dominant) and minor (non-dominant) extremities.  Pursuant to VA regulation, only one extremity is considered dominant, which will be determined by the evidence of record or by VA testing.  As such, in evaluating an upper extremity disability, it is necessary to distinguish between the predominant, or major, upper extremity and the minor upper extremity, as such distinction may affect the criteria for a particular level of impairment.  38 U.S.C. § 4.69.  Here, the evidence of record demonstrates that the Veteran is right handed; thus his right upper extremity will be evaluated as a major extremity and the left upper extremity will be evaluated as a minor extremity.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The AOJ has assigned the current disability rating pursuant to Diagnostic Code 8511, paralysis of the middle radicular group.  A 70 percent rating applies where there is complete paralysis of the involved major extremity, as evidenced by adduction, abduction, and rotation of arm, flexion of elbow and extension of wrist lost or severely affected.  A 50 percent rating is warranted where there is severe incomplete paralysis of the extremity; a 40 percent rating is warranted where there is moderate incomplete paralysis of the extremity; and a 20 percent rating is warranted where there is mild incomplete paralysis of the extremity.  For the minor extremity, a 20 percent rating is warranted for mild incomplete paralysis, a 30 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for severe incomplete paralysis and a 60 percent rating is warranted for complete incomplete paralysis.

In rating nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Terms such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

However, VA's Adjudication Manual does provide guidance in evaluating the severity of nerve paralysis.  According to the Manual, "mild" incomplete paralysis is demonstrated by subjective symptoms or diminished sensation.  "Moderate" incomplete paralysis is manifested by the absence of sensation confirmed by objective findings.  "Severe" incomplete paralysis is manifested when more than sensory findings are demonstrated, such as atrophy, weakness, and diminished reflexes.  M-21, III.iv.4.G.4.b. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the typical picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Right Arm Radiculopathy

Turning to the facts of the case, in October 2012, the Veteran was afforded a VA examination to assess the severity of his right arm radiculopathy.  At that time, he demonstrated normal muscle strength in his right arm, to include elbow flexion and extension, wrist flexion and extension, and finger flexion and abduction; both grip and pinch were normal as well.  There was dull intermittent pain in the right arm, moderate in severity; however, there was no constant pain, paresthesias, dysesthesias, or numbness.  Deep tendon reflexes were normal and there was no evidence of muscle atrophy.  Sensation to light touch was normal in the shoulder, forearm, hand, and fingers.  An examination of the relevant nerves revealed that the Veteran's nerves were normal.  The examiner noted that the Veteran was asymptomatic and the examination was unremarkable.  The Veteran's sensory symptoms were associated with certain neck movements.

Subsequent private records reveal the Veteran's complaints of right arm numbness and tingling secondary to his neck.  He stated that he had constant neck pain that radiated down his right arm.  During this time, the Veteran's deep tendon reflexes, sensations, and coordination were all within normal limits.  See Private Treatment Records from January 2014.  However, motor examination revealed 4/5 strength in the right deltoid, biceps, radialis, triceps and wrist/finger with 5- strength in grip and instrinsics.

At his hearing in December 2016, the Veteran testified to right upper arm strength and pain which was 3/5 in severity.  He had numbness and tingling to his wrist with loss of sensation in the wrist area.

Also of record is a February 2017 private examination, the results of which are documented in a DBQ.  At the time of the examination, the Veteran's deep tendon reflexes were hypoactive in the right arm.  He exhibited decreased sensation to light touch in the right shoulder, hand and fingers; such sensation was absent in the forearm.  He also endorsed severe constant, intermittent, and full pain, along with severe paresthesias, dysesthesias and numbness in the right upper extremity.  The Veteran had 2/5 strength in shoulder adduction, abduction and flexion, no strength in rotation, 3/5 strength in elbow flexion and extension, and full strength in wrist extension, finger flexion and finger abduction.  There was no muscle atrophy.  The clinician opined that the Veteran's right arm radiculopathy was "severe."

Upon consideration of the medical evidence, the Board finds that a rating in excess of 20 percent for cervical radiculopathy of the right upper extremity is not warranted for the period prior to February 23, 2017.  During this period, the Veteran's right arm radiculopathy was manifested by pain, numbness, and tingling.  There was slight loss of muscle strength demonstrated in 2014.  However, there were no reflex abnormalities, loss of sensation by objective testing, muscle atrophy or trophic changes.  When considering the mostly subjective sensory abnormalities in light of the normal objective sensory testing and no more than slight loss of muscle strength absent atrophy, reflex abnormalities or trophic changes, the Board finds that the right upper arm radiculopathy was manifested by no more than mild incomplete paralysis prior to February 23, 2017.  

The Board finds that the February 2017 examination report demonstrates that the Veteran's disability now more nearly approximates the criteria contemplated under the 40 percent rating, indicative of moderate incomplete paralysis.  At this time, in addition to subjective sensory abnormalities, the Veteran also demonstrated loss of muscle strength, decreased sensation to light touch throughout the extremity and reflex abnormalities.  However, there was no atrophy or trophic changes.  When considering the sensory deficit to light touch, loss of muscle strength which did not affect functioning of the hands, and reflex abnormalities in light of the absence of atrophy or trophic changes, the Board finds that the right upper arm radiculopathy is now shown to be manifested by no more than moderate incomplete paralysis.

With respect to the effective date, the Board observes that the Veteran specifically testified on December 6, 2016 to similar symptoms - such as loss of strength and loss of sensation - shown on the February 2017 examination report.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's testimony describes the presence of severity of disability shown on the February 2017 examination report.  As such, the Board finds that it is factually ascertainable that moderate incomplete paralysis had been present on December 6, 2016.  However, the Board cannot factually ascertain from the lay and medical evidence that this increased severity had been present at any specific time period prior to December 6, 2016.

The Board also recognizes the February 2017 clinician's description of the Veteran's radiculopathy as "severe."  Such a description, alone, is not enough to assign a higher rating of 50 percent for right arm radiculopathy.  The Board finds that the clinical findings, to include reflex testing, sensation testing, and motor impairment testing, to be more probative in determining the severity of the Veteran's radiculopathy.  Such descriptive terms must be viewed in light of the entire record, the lay reports, the clinical findings, and the applicable criteria.  During the appeal period, there was no evidence of atrophy or trophic changes.  While the right arm reflexes were diminished and there was reduced muscle strength, the Board finds that the overall impairment caused by right arm radiculopathy more nearly approximated that contemplated under the 40 percent rating for moderate incomplete paralysis.

The Board has considered the lay statements of record.  To the extent the Veteran contends that he is entitled to higher ratings for his radiculopathy in the right upper extremity, the Board finds that his symptoms are adequately contemplated in the assigned ratings.

In sum, the Board finds that a 20 percent rating is warranted for the period prior to December 6, 2016, and a 40 percent rating is warranted thereafter.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Left Arm Radiculopathy

Notably, the Veteran's service-connected cervical spine disorder also manifests in radiculopathy in the left upper extremity.  As the Veteran is right-handed, his left arm radiculopathy will be rated as a minor extremity pursuant to 38 C.F.R. § 4.69.  

On VA examination in October 2012, there was no lay or medical evidence of left upper extremity radiculopathy.

On March 5, 2013, the Veteran described having pain radiating in his left shoulder as well as the right shoulder.  Results of an electrodiagnostic study revealed bilateral radiculopathy.

Subsequent treatment records reveal the Veteran's continued complaints of numbness and tingling in the left arm.

At his hearing in December 2016, the Veteran testified to right upper arm strength and pain which was 2/5 in severity.  He had numbness and tingling to his elbow without sensory or reflex abnormalities.

At the private examination in February 2017, the doctor found that the Veteran's left arm radiculopathy involved the upper radicular group and the middle radicular group.  Upon testing, the Veteran demonstrated normal sensation to light touch in the left shoulder and forearm; there was decreased sensation in the left hands and fingers.  Deep tendon reflexes in the right arm were normal.  The Veteran had 2/5 strength in shoulder adduction, abduction and flexion, no strength in rotation, 3/5 strength in elbow flexion and extension, and full strength in wrist extension, finger flexion and finger abduction.  There was no muscle atrophy.

The Board first finds that, for the period beginning March 5, 2013, the Veteran first manifested left arm radiculopathy.  This is demonstrated by the March 5, 2013 electrodiagnostic testing.  However, there was only lay report of subjective symptoms without any clinic findings shown.  The prior VA examination in October 2012 showed no lay or medical evidence of left arm radiculopathy.  As such, the Board finds that it is first factually ascertainable that left arm radiculopathy was manifested by more than mild incomplete paralysis on March 5, 2013.  This warrants a 20 percent rating effective March 5, 2013.

The Board next finds that the February 2017 examination report demonstrates moderate incomplete paralysis due to subjective sensory abnormality with decreased sensation to the hand and fingers, loss of muscle strength, and reflex abnormalities absent atrophy or trophic changes.  When considering the sensory deficit to light touch, loss of muscle strength which was limited to the hands and fingers and reflex abnormalities in light of the absence of atrophy or trophic changes, the Board finds that the left upper arm radiculopathy is now shown to be manifested by no more than moderate incomplete paralysis.

With respect to the effective date, the Board observes that the Veteran specifically testified on December 6, 2016 to similar symptoms - such as loss of strength and loss of sensation - shown on the February 2017 examination report.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's testimony describes the presence of severity of disability shown on the February 2017 examination report.  As such, the Board finds that it is factually ascertainable that moderate incomplete paralysis had been present on December 6, 2016.  However, the Board cannot factually ascertain from the lay and medical evidence that this increased severity had been present at any specific time period prior to December 6, 2016.

As discussed above, the subjective description of severe by the private examiner has been considered in light of the totality of findings, particularly the impairment of the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances pursuant to 38 C.F.R. § 4.120.  There is no further doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).

Finally, the Board has also considered whether the Veteran would be entitled to a higher rating pursuant to alternative criteria of Diagnostic Code 5243 for Intervertebral Disc Syndrome (IVDS).  Prior to March 5, 2013, the Veteran has been assigned a 10 percent rating for the orthopedic manifestations of IVDS and a 20 percent rating for right arm radiculopathy.  A higher 40 percent rating under the Formula for Rating IVDS Based on Incapacitating Episodes would require incapacitating episodes having a total duration of at least four weeks during a 12 month period.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS, Note (1).  
In the present case, the Veteran has credibly testified to missing work due to episodes of cervical spine pain.  However, the record does not reflect prescriptions of physician prescribed bedrest totaling a period of 4 weeks during any 12 month period during the appeal period.  As such, the Veteran has not been shown to have met the criteria for an increased evaluation under the Formula for Rating IVDS Based on Incapacitating Episodes.

Hemorrhoids

The Veteran's hemorrhoid disability is currently rated non-compensable pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, a non-compensable rating is warranted for internal or external hemorrhoids that are mild to moderate in severity.  A 10 percent evaluation is warranted for hemorrhoids, external or internal, that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted for hemorrhoids, external or internal, manifested by persistent bleeding and with secondary anemia; or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

Private treatment records reflect that the Veteran underwent a hemorrhoidectomy in January 2011.  Subsequently, he experienced recurrent internal and external hemorrhoids, along with itching and soreness.  He was prescribed creams and medicated powder in order to alleviate his symptoms.  See Private Treatment Records dated May and June 2011.

In November 2011, the Veteran reported having itching and bleeding of hemorrhoids.  

At the October 2012 VA examination, the Veteran reported recurrent episodes of hemorrhoids.  His systems consisted of persistent inflammation and irritation.  Upon examination, the clinician noted the presence of small or moderate external hemorrhoids, along with redness, inflammation, and tenderness with slight palpation.  Large or thrombotic hemorrhoids were not present.  The examiner also noted that there was no active bleeding or fissure.

In January 2013, the Veteran had a normal anoscope examination.  The clinician did note a midline skin tag.

In October 2014, the Veteran complained of itching, pain, and bleeding.  Upon examination, the clinician noted that the Veteran had a large hemorrhoidal skin tag.

In November 2014, the Veteran's treating clinician noted that the Veteran had a long skin tag associated with an internal hemorrhoid.

At a March 2015 exam, the Veteran's private physician noted that the Veteran had a skin tag on the right side of the perianal region; the rest of the examination was normal.

In June 2016, the Veteran reported having intermittent bloody stools.  The clinician determined that the bleeding stemmed from a skin tag that needed removal.  

Also of record is a February 2017 Disability Benefits Questionnaire from the Veteran's private physician.  At that time, the clinician noted that the Veteran's hemorrhoids were mild or moderate in severity.  His symptoms included itching, burning, and pain.  Upon examination, small or moderate external hemorrhoids were noted; there was no evidence of large or thrombotic hemorrhoids.  During flare-ups, the Veteran had difficulty sitting down.

Also of record are the Veteran's lay statements.  At the December 2016 Board hearing, the Veteran testified as to the frequency and severity of his hemorrhoids.  

The Board has carefully reviewed the record pertaining to the claim and has determined that a compensable rating for hemorrhoids is not warranted.  A higher evaluation is warranted where there are large or thrombotic hemorrhoids that are irreducible with excessive redundant tissue evidencing frequent occurrences.  Throughout the record, the Veteran's hemorrhoids were noted to be small or moderate in size and mild to moderate in severity.  There was no evidence of large or thrombotic hemorrhoids, nor did the Veteran endorse anemia or fissures.  

The Board has considered the Veteran's arguments and testimony regarding the claim, but notes that he has not described hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, or manifested by persistent bleeding and with secondary anemia; or with fissures.  Therefore, the lay and medical evidence is against a compensable rating. 

The Board also considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against finding that a compensable rating is warranted, the benefit of the doubt doctrine is not applicable. 38 U.S.C. § 5107(b).


ORDER

For the period prior February 23, 2017, a rating in excess of 10 percent for degenerative disc disease of the cervical spine is denied but a rating of 30 percent is granted effective February 23, 2017.

For the period prior December 6, 2016, a rating in excess of 20 percent for right arm radiculopathy is denied but a rating of 40 percent is warranted effective December 6, 2016.

For the time period beginning on March 5, 2013, a 20 percent rating for left arm radiculopathy is granted and a 40 percent rating is granted effective December 6, 2016.

Entitlement to a compensable rating for hemorrhoids is denied.


REMAND

Although further delay is regrettable, the Board finds that remand is warranted as the record is insufficient to decide the remaining issues on appeal.

The Veteran is seeking service connection for a digestive disorder, specifically diverticulosis.  He is also seeking an increased rating for his service-connected GERD.  

During the appeal period, the Veteran has been diagnosed with both diverticulosis and enteritis.  See Private Treatment Record dated November 19, 2014; DBQ dated February 2017.  He contends that his digestive disorder stems from either his in-service food poisoning, or is secondary to his GERD.  

To date, the Veteran has not been afforded a VA examination addressing his contentions related to his digestive disorder(s) other than GERD.  Upon remand, the Veteran should be examined to determine the nature and etiology of his digestive disabilities.

As it pertains to GERD, the Board finds that this issue is inextricably intertwined with the digestive disorder issue being remanded.  While the Veteran cannot be compensated for both GERD and either diverticulosis and enteritis at the same time, he is entitled to compensation for the severity of the predominant disability during the appeal period.  38 C.F.R. § 4.114.  Thus, remand is required.  If the Veteran's digestive disability other than GERD is determined to be service-connected, the examiner is asked to comment on which digestive disability was predominant throughout the appeal period.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder any outstanding VA or private treatment records.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his digestive system disabilities.  The claims file should be made available to the examiner for review in connection with the examination.  Appropriate diagnostic testing should be conducted in relation to the examination.  

Upon examination, the examiner should note any diagnoses of the Veteran's digestive system.

For each diagnoses found (other than GERD), the examiner should provide an opinion as to whether the diagnosed disability is:

a) At least as likely as not (50 percent probability or greater) caused by or related to his periods of service, to include his documented in-service food poisoning; or
b) At least as likely as not (50 percent probability or greater) caused or aggravated by his service-connected GERD.

The examiner is also requested to delineate, to the extent possible, all symptoms associated with GERD.

The clinician should set forth a complete rationale for all conclusions that are expressed in the report of the examination.  If the clinician is unable to answer one or more of the questions posted with resorting to speculation, then he or she should explain why this is the case.

3. Readjudicate the claims.  If the benefits sought on appeal are denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


